Citation Nr: 0905791	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-23 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic acquired psychiatric disability.

2.  Entitlement to service connection for chronic acquired 
psychiatric disability


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1974 to 
June 1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously denied the Veteran's claim in 
December 2005, and the Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The Veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion for Remand, which was granted in a September 
2006 Order by the Court.  The Board remanded this case in May 
2007 to comply with the Court Order.  

While the Board regrets further delay of decision the claim 
on the merits, given additional evidence received since the 
May 2007 remand, the issue of entitlement to service 
connection for chronic acquired psychiatric disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a February 1977 rating decision, the RO denied 
entitlement to service connection for psychiatric disability; 
a notice of disagreement was not received to initiate an 
appeal from that determination.  

2.  In an April 1994 rating decision, the RO found that new 
and material evidence to reopen a claim for service 
connection for chronic acquired psychiatric disability had 
not been received; a notice of disagreement was not received 
to initiate an appeal from that determination.

3.  In May 2007, the Veteran submitted a copy of a May 1975 
service record which is relevant to his underlying claim of 
service connection for psychiatric disability; the May 1975 
service record was not associated with the claims file until 
May 2007. 


CONCLUSIONS OF LAW

1.  The February 1977 and April 1994 rating decisions are 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The receipt of a relevant service record which was not 
associated with the claims file at the time of the February 
1977 and April 1994 rating decisions requires reconsideration 
of the Veteran's claim.  38 C.F.R. § 3.156(a)(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim of service connection for psychiatric disability was 
denied by the RO in a February 1977 rating decision because 
the Veteran was diagnosed with borderline mental retardation, 
which was considered a constitutional or developmental 
abnormality and thus, not a disability for VA purposes.  The 
veteran did not initiate an appeal by filing a notice of 
disagreement.  The February 1977 rating decision therefore 
became final.  38 U.S.C.A. § 7105(c).  The Veteran filed to 
reopen his claim for mental disorder in October 1993, which 
was denied by the RO in April 1994 because new and material 
evidence had not been submitted showing that the Veteran was 
treated for a mental condition in service.  The Veteran was 
informed of the April 1994 rating decision, and he did not 
file a notice of disagreement to initiate an appeal.  Under 
the circumstances, the Board finds that the April 1994 rating 
decision also became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  However, the pertinent regulation 
makes special provision for the situation where relevant 
service records, which were not associated with the claims 
file at the time of the prior denial, are subsequently 
received.  Pursuant to 38 C.F.R. § 3.156(c), VA is required 
to reconsider the Veteran's claim notwithstanding 38 C.F.R. 
§ 3.156(a).  This provision is, in effect, an alternate way 
to reopen the prior final decision and have the claim 
reconsidered on the merits.  

In the present case, the Veteran submitted a copy of a 
service record in May 2007.  This service record, dated in 
May 1975, is a notification from the Veteran's commanding 
officer of action to initiate the Veteran's discharge from 
service.  Among the reasons for the action cited by the 
commanding officer were problems with attitude and paranoia.  
The Board views this service record as relevant to the 
question of whether the Veteran's psychiatric disorder was 
manifested during his service.  This item of evidence falls 
within the provisions of 38 C.F.R. § 3.156(c).  Accordingly, 
the claim of entitlement to service connection for chronic 
acquired psychiatric disability must be reconsidered on the 
merits. 

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the Veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

The Veteran's claim of entitlement to service connection for 
chronic acquired psychiatric disability is reopened.  The 
appeal is granted to that extent, subject to the directions 
set forth in the remand section of this decision.


REMAND

The present appeal includes the claim of entitlement to 
service connection for a chronic acquired psychiatric 
disability.  Subsequent to the Board's May 2007 remand, the 
Veteran submitted the May 1975 report from the Department of 
the Army.  The report showed that during counseling sessions, 
the Veteran had expressed his inability to deal with everyday 
military stress.  The report also observed that the Veteran 
had reported that he had apparent paranoia with the 
individuals in his battery.  The report noted that the 
sessions had no effect on the Veteran's emotional or mental 
problems.  It was also noted that the squad leader had 
indicated that he could not rehabilitate the Veteran due to 
his emotional instability.  Further, shortly after the 
Veteran's discharge from service, SSA records included a June 
1977 private medical report that stated that the Veteran was 
seen for intake in April 1977 and was diagnosed with 
schizophrenia, undifferientated.  Thus, given the evidence of 
problems in service and a diagnosis of schizophrenia shortly 
after service, the Board finds that a VA examination is 
necessary to determine the nature, extent and etiology of any 
currently manifested acquired psychiatric disability in order 
to meet the requirements of 38 C.F.R. § 3.159(c)(4).  See 
McLendon v. Nicholson, 20 Vet.App. 79 (2006)

Further, the RO should take appropriate action to obtain the 
Veteran's service personnel records.  Moreover, the Veteran 
has claimed that he attended counseling sessions while in the 
service.  The May 1975 service department record also 
referred to counseling sessions.  However, service treatment 
records do not include these records.  As these records are 
pertinent to the Veteran's claim, the RO should contact the 
National Personnel Record Center and specifically request all 
counseling records for the Veteran while he was stationed as 
Fort Leonard Wood, Missouri and Fort Hood, Texas.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the Veteran's 
service personnel records.  Further, the 
RO should contact the National Personnel 
Record Center and specifically request 
all counseling records for the Veteran 
while he was stationed as Fort Leonard 
Wood, Missouri and Fort Hood, Texas.  

2.  Thereafter, the Veteran should be 
afforded a VA psychiatric examination.  
The claims file must be made available to 
the examiner for review.  After reviewing 
the claims file and examining the 
Veteran, the examiner should clearly 
report all current acquired psychiatric 
disabilities.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that any current acquired 
psychiatric disabilities were manifested 
during service.  A detailed rationale 
should be provided for any opinions 
expressed. 

3.  Subsequently, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


